Title: To George Washington from Major General John Sullivan, 16 October 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence October 16th 1778
          
          I Take this opportunity by Capt. Collins to Inform your Excellencey That The Fleet of thirty Sail mentioned in my former Letters turns out to be a wood Fleet Convoyed by five Ships of war There is nothing further worth your Excellenceys attention in this Department I have the honor to be Dear Genl with much Esteem your Excellencys most obedt Servt
          
            Jno. Sullivan
          
        